DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ODGERS et al (US 2019/0220107) in view of GRUHL et al (US 6,717,569).
Regarding claim 1, ODGERS discloses a housing for a computer mouse (abstract), comprising: a palm-rest 9 on a first side 8 of the housing (Figure 2, 4); a baseplate 3 on a second side substantially opposite the first side (Figure 3, 7; bottom portion of mouse); a peripheral finger-rest 10, 11, 23, 24 fixedly attached to the baseplate (Figure 4-7, 18); and a distal portion extending from the peripheral finger-rest (Figure 4-7; any portion of extensions along any direction).  However, ODGERS does not expressly disclose at least one spherically shaped recess; and at least one push-button positioned between the palm-rest and the at least one spherically shaped recess, and wherein the at least one spherically shaped recess is configured to accommodate a distal phalanx of a finger of the user and to receive from the user a pushing force to move the mouse in a desired direction.  In a similar field of endeavor, ODGERS discloses at least one spherically shaped recess; and at least one push-button positioned between the palm-rest and the at least one spherically shaped recess (94a, 94c, 94e – Figure 4), and wherein the at least one spherically shaped recess is configured to accommodate a distal phalanx of a finger of the user and to receive from the user a pushing force to move the mouse in a desired direction (Figure 4; finger shaped recess of 42 for buttons 94b, 94d, 94f; intended use is not given patentable weight).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ODGERS to include the teachings of GRUHL, since GRUHL states that such a modification would allow additional functions to be mapped to a mouse input.  Furthermore, as both inventions are analogous, such a modification would provide additional configuration based on those disclosed by GRUHL.
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ODGERS and GRUHL further discloses wherein the at least one push-button is configured to detect input from a user, such input to be converted into an electrical signal (GRUHL - col. 4, line 30-45).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ODGERS and GRUHL further discloses wherein the at least one spherically shaped recess is not configured to receive user input to be converted into an electrical signal (Figure 4; col. 9, line 25-53).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  ODGERS further discloses further comprising: a position sensor 15 provided on the second side, and configured to detect movement of the computer mouse (abstract; Figure 3). 
Claim 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARTABIANO et al (US 5,796,354) in view of KRAMER et al (US 2002/0021277).
Regarding claim 7, CARTABIANO discloses a computer mouse (abstract; col. 4, line 21-23), comprising: a palm-rest (Figure 1, 2, 4; col. 5, line 25-36); a plurality of mechanical joints, wherein an end of each mechanical joint of the plurality of mechanical joints is attached along an edge of the palm-rest (Figure 5; col. 5, line 39-47); and a plurality of finger-rests, wherein a proximal end of each finger-rest is movably connected to the edge by attachment to an other end of a respective mechanical joint of the plurality of mechanical joints (Figure 1-5; 25-47).  However, CARTABIANO does not expressly disclose wherein each movably connected finger-rest is configured to slidibly move the proximal end of each finger-rest in a distal direction. In a similar field of endeavor, KRAMER discloses wherein each movably connected finger-rest is configured to slidibly move the proximal end of each finger-rest in a distal direction (Figure 11; paragraph 71).  Therefore it would have been obvious to a person of ordinary skill in the art to modify CARTABIANO to include the teachings of KRAMER, since KRAMER states that such a modification would allow independent control and manipulation of graphical fingers of an interface icon.
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  CARTABIANO further discloses wherein, in response to operation of at least one mechanical joint of the plurality of mechanical joints, a distal end of a respective finger-rest is one of spaced apart from and positioned near a distal end of an adjacent finger-rest (Figure 5; col. 5, line 39-47). 
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and KRAMER further discloses further comprising: at least one feedback element provided on at least one finger-rest of the plurality of finger-rests (KRAMER - paragraph 70, 71)
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and KRAMER further discloses wherein the at least one feedback element is configured to provide feedback to a finger of a user of the computer mouse resting on a respective at least one a finger-rest (KRAMER - paragraph 70, 71).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and KRAMER further discloses wherein the feedback is one of a haptic feedback and a Braille symbol (KRAMER - paragraph 70, 71).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and KRAMER further discloses further comprising: at least one of an indicator and a position sensor provided on a finger-rest of the plurality of finger-rests (KRAMER - paragraph 42-46).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and KRAMER further discloses configured to provide at least one of a position and an orientation of a distal end of at least one finger-rest (KRAMER - paragraph 42-46).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and KRAMER further discloses wherein the at least one of the position and the orientation is provided to at least one processor in communication with the computer mouse (KRAMER - paragraph 42-46)
Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARTABIANO et al (US 5,796,354) in view of KRAMER et al (US 2002/0021277) and further in view of PILKINGTON et al (US 2010/0045600).
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of CARTABIANO and KRAMER does not expressly disclose a stick configured to be held between a user's index finger and the thumb.  In a similar field of endeavor, PILKINGTON discloses further comprising: a stick configured to be held between a user's index finger and the thumb (Figure 2; paragraph 13, 15).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the combination of CARTABIANO and KRAMER to include the teachings of PILKINGTON, since PILKINGTON states that such a modification would allow precise positioning of an object.
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO, KRAMER and PILKINGTON further discloses wherein, in a standby state, the stick extends in a direction substantially perpendicular a surface of the palm-rest, wherein, in an operation state, the user inputs a varied number of different inputs by moving the stick in longitudinal and transverse directions (Figure 1, 2; intend use is not given patentable weight).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARTABIANO et al (US 5,796,354) in view of KRAMER et al (US 2002/0021277)and further in view of SAEZ et al (US 2005/0275621).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of CARTABIANO and KRAMER does not expressly disclose further comprising a baseplate, wherein the palm-rest is configured to swing around a horizontal axis, to move closer to and away from the baseplate.  In a similar field of endeavor, SAEZ discloses further comprising a baseplate, wherein the palm-rest is configured to swing around a horizontal axis, to move closer to and away from the baseplate (Figure 16, 17, 21-23; palm portion extends or retracts from front section and associated plates).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the combination of CARTABIANO and KRAMER to include the teachings of SAEZ, since such a modification would allow user customization of an input device.
Allowable Subject Matter
Claims 5, 6, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowable in view of Applicant’s amendments and remarks filed 06/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624